Exhibit 99.1 NEWS RELEASE Contact: Will McDowell, Investor Relations – (215) 761-4198 Matt Asensio, Media Relations – (860) 226-2599 CIGNA REPORTS STRONG THIRD QUARTER 2014 RESULTS, RAISES OUTLOOK o Consolidated revenues increased 9% to a total of $8.8 billion in the third quarter o Adjusted income from operations1 was $519 million, or $1.95 per share o Shareholders’ net income was $534 million, or $2.01 per share o Projected adjusted income from operations1,2 for 2014 has increased to $1.95 billion to $2.00 billion, or $7.25 to $7.45 per share3 BLOOMFIELD, CT, October 30, 2014 – Cigna Corporation (NYSE: CI) today reported strong third quarter 2014 revenue and earnings results.Consolidated revenues in the quarter were $8.8 billion, an increase of 9% over third quarter 2013.Revenues reflect growth in premiums and fees of 7% in Global Health Care, 17% in Global Supplemental Benefits and 7% in Group Disability and Life, primarily driven by continued growth in Cigna's targeted customer segments. Cigna's adjusted income from operations1 for the third quarter of 2014 was $519 million, or $1.95 per share, compared to $536 million, or $1.89 per share, for the third quarter of 2013.Results in the third quarter of 2014 reflect strong revenue growth, disciplined expense management and continued effective medical cost management. “Our third quarter results demonstrate the value we continue to deliver for Cigna’s customers and clients through our focus on personalized service, innovative solutions and quality clinical outcomes,” said David M. Cordani, President and Chief Executive Officer. “We continue to execute well in established growth markets and invest strategically to position ourselves for success in emerging marketplaces, which provide us with a strong foundation to drive long-term growth.” Cigna reported shareholders’ net income of $534 million, or $2.01 per share, for the third quarter of 2014, compared to $553 million, or $1.95 per share, for the third quarter of 2013. 2 CONSOLIDATED HIGHLIGHTS The following table includes highlights of results anda reconciliation of adjusted income from operations1 to shareholders’ net income (dollars in millions, except per share amounts; customers in thousands): Nine Months Three Months Ended Ended September 30, June 30, September 30, Total Revenues $ Consolidated Earnings Adjusted income from operations1 $ Net realized investment gains, net of taxes 15 17 43 85 Shareholders' net income $ Adjusted income from operations1, per share $ Shareholders' net income, per share $ As of the Periods Ended September 30, June 30, December 31, Global Medical Customers (ex. Limited Benefits)4 · Cash and short term investments at the parent company were approximately $425 million at September 30, 2014 and approximately $760 million at December 31, 2013. · During the period from July 31, 2014 through October 29, 2014, the Company repurchased approximately 2.8 million shares of stock for approximately $250 million. · Year to date, as of October 29, 2014, the Company repurchased approximately 16.3 million shares of stock for approximately $1.4 billion. 3 HIGHLIGHTS OF SEGMENT RESULTS See Exhibit 2 for a reconciliation of adjusted income (loss) from operations1 to segment earnings (loss). Global Health Care This segment includes Cigna’s Commercial and Government businesses that deliver medical and specialty health care products and services to domestic and multi-national clients and customers on guaranteed cost, retrospectively experience-rated and administrative services only (“ASO”) funding arrangements.Specialty health care includes behavioral, dental, disease and medical management, stop loss and pharmacy-related products and services. Financial Results (dollars in millions, customers in thousands): Nine Months Three Months Ended Ended September 30, June 30, September 30, Premiums and Fees $ Adjusted Income from Operations1 $ Adjusted Margin, After-Tax5 6.3% 6.7% 5.9% 6.3% As of the Periods Ended September 30, June 30, December 31, Customers: Commercial (ex. Limited Benefits)4 Government Medical(ex. Limited Benefits)4 Behavioral Care Dental6 Pharmacy Medicare Part D · Global Health Care results reflect continued growth in the Company’s targeted customer segments. · Third quarter premiums and fees increased approximately 7% relative to third quarter 2013, driven by strong fundamentals, including rate actions and customer growth in our Commercial business, partially offset by the exit of the Limited Benefits business due to ACA regulation as well as rate pressure in our Medicare Advantage business. · Adjusted income from operations1 and adjusted margin, after-tax5 reflect medical and specialty business growth, disciplined operating expense management, continued effective medical cost management in our employer group business and improving results in our individual business. · Adjusted income from operations1 for third quarter 2014, third quarter 2013, and second quarter 2014 included favorable prior year reserve development on an after-tax basis of approximately $7 million, $9 million, and $16 million, respectively. · Global Health Care net medical claims payable7 was approximately $1.98 billion at September 30, 2014 and $1.86 billion at December 31, 2013. 4 Global Supplemental Benefits This segment includes Cigna’s global individual supplemental health, life and accident insurance business, primarily in Asia, and Medicare supplement coverage in the United States. Financial Results (dollars in millions, policies in thousands): Nine Months Three Months Ended Ended September 30, June 30, September 30, Premiums and Fees8 $ Adjusted Income from Operations1 $
